EXHIBIT 10.13b

THE PMI GROUP, INC.

STOCK UNIT AGREEMENT

The PMI Group, Inc. (the “Company”) hereby grants you,
                             (the “Director”), the number of Stock Units under
the Company’s Amended and Restated Equity Incentive Plan (the “Plan”) indicated
below. Subject to the provisions of Appendix A and of the Plan, the principal
features of this award are as follows:

Date of Grant:

Number of Stock Units:             

Vesting of Stock Units: 100% of the Stock Units shall vest upon the first to
occur of (1) the fifth anniversary of the Date of Grant or (2) the cessation of
your service as a Non-employee Director for any reason.

This award is subject to all of the terms and conditions contained in Appendix A
and the Plan. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

 

THE PMI GROUP, INC.    Charles F. Broom Senior Vice President



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF STOCK UNIT GRANT

1. Grant of Stock Units. The Company hereby grants to the Director under the
Plan the number of Stock Units indicated on the first page of this Agreement
subject to the terms and conditions set forth in this Agreement and the Plan.
When Shares are paid to the Director in payment for the Stock Units, par value
will be deemed paid by the Director for each Stock Unit by services rendered by
the Director, and will be subject to the appropriate tax withholdings.

2. Company’s Obligation to Pay. On any date, a Stock Unit has a value equal to
the Fair Market Value of one Share. Unless and until the Stock Units have vested
in accordance with the Vesting Schedule set forth on the first page of this
Agreement, the Director will have no right to payment of the Stock Units. Prior
to actual payment of any vested Stock Units, Stock Units represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.

3. Payment after Vesting. Subject to Section 5, Stock Units that vest will be
paid to the Director (or in the event of the Director’s death, to his or her
estate) in full Shares (with the balance, if any, in cash) as soon as
practicable following the date of vesting. A Director may elect, at the
discretion of the Committee and in accordance with the Plan and rules
established by the Committee, to defer delivery of the proceeds due with respect
to his or her vested Stock Units.

4. Death of Director. Any distribution or delivery to be made to the Director
under this Agreement will, if the Director is then deceased, be made to the
Director’s designated beneficiary. If no beneficiary survives the Director, the
administrator or executor of the Director’s estate, notwithstanding the
Specified Participant six (6) month delay as described below. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

5. Specified Participant. Notwithstanding any contrary Plan provision, any
payment(s) that are required to be made under the Plan or this Agreement to a
Specified Participant due to his or her Termination of Service (other than due
to death) shall be accumulated during the first six (6) months following the
Termination of Service and shall instead be paid on the payment date that
immediately follows the end of such six-month period or as soon as
administratively practicable thereafter, unless the Director dies during such
six (6) month period, in which case, the Stock Units will be paid to the
Director’s estate as soon as practicable following his or her death, subject to
Section 7. It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Stock Units provided under this Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Agreement, “Section 409A” means Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.

 

1



--------------------------------------------------------------------------------

A “Specified Participant” means a Participant who, as of the date of his or her
Termination of Service, is a key employee of the Company. For this purpose, a
Participant shall be deemed to be a “key employee” of the Company if he or she
meets the requirements of section 416(i)(1)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and disregarding section
416(i)(5) of the Code) at any time during the 12-month period ending on
September 30 (the “Identification Date”). In this connection, the definition of
compensation under Treasury regulation section 1.415(c)-2(a) will be used,
applied as if no safe harbor provided in Treasury regulation section
1.415(c)-2(d) were used, no elective special timing rules provided in Treasury
regulation section 1.415(c)-2(e) were used, and no elective special rules
provided in Treasury regulation section 1.415(c)-2(g) were used. If a
Participant is a key employee of the Company as of any Identification Date, then
he or she will be treated as such for the entire 12-month period beginning on
the first day of the fourth month following the Identification Date.

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Stock Units that have not vested pursuant to the Vesting Schedule
or the Plan at the time of the Director’s Termination of Service for any or no
reason shall be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company.

7. Withholding of Taxes. The Company will withhold a portion of the payment due
with respect to vested Stock Units that has an aggregate market value sufficient
to pay the federal, state, and local income, employment, and any other
applicable taxes, if any, required to be withheld by the Company, unless the
Company, in its sole discretion, either requires or otherwise permits the
Director to make alternate arrangements satisfactory to the Company for such
withholdings in advance of the arising of any withholding obligations. The
number of Shares withheld pursuant to the prior sentence will be rounded up to
the nearest whole Share, with no refund for any value of the Shares withheld in
excess of the tax obligation as a result of such rounding. Notwithstanding any
contrary provision of this Agreement, no payment will be made to the Director
(or his or her beneficiary or estate) for Stock Units unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Director with respect to the payment of any income and other taxes that the
Company determines must be withheld or collected with respect to the Director’s
vested Stock Units. In addition and to the maximum extent permitted by law, the
Company has the right to retain without notice from amounts payable to the
Director, cash having a sufficient value to satisfy any tax withholding
obligations that the Company determines cannot be satisfied through the
withholding of otherwise deliverable Shares. All income and other taxes related
to this Stock Unit award and any Shares delivered in payment thereof are the
sole responsibility of the Director. By accepting this award, the Director
expressly consents to the withholding of Shares and to any additional cash
withholding as provided for in this Section 7.

8. Rights as Stockholder. Subject to Section 9, neither the Director nor any
person claiming under or through the Director will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Director. After such issuance, recordation, and
delivery, the Director will have all the rights of a stockholder of the Company
with respect to such Shares.

 

2



--------------------------------------------------------------------------------

9. Dividends and Distributions. The Director shall be entitled to receive
dividends and distributions paid on Shares underlying the Stock Units. Any
dividends or other distributions automatically shall be deemed reinvested in
Stock Units (the “Dividend Stock Units”). Dividend Stock Units shall be subject
to the same terms and conditions as the Stock Units, including any deferral
election.

10. No Effect on Service. The transactions contemplated hereunder and the
Vesting Schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued service for any period of time. The
terms of the Director’s service shall not be affected by the grant of this
award.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement must be addressed to the Company, in care of Human Resources,
The PMI Group, Inc., 3003 Oak Road, Walnut Creek, CA, 94597, or at such other
address as the Company may hereafter designate in writing.

12. Grant is Not Transferable. Except as otherwise expressly provided herein,
this grant, and the rights and privileges conferred hereby, may not be
transferred, assigned, pledged, or hypothecated in any way (whether by operation
of law or otherwise) and may not be subject to sale under execution, attachment,
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate,
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment, or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the Company and the Director.

14. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of the Shares to listing on all stock exchanges on which the
appropriate class of stock is then listed, (b) the completion of any
registration or other qualification of the Shares under any state or federal law
or under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Committee shall, in its
discretion, deem necessary or advisable, (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Committee shall, in its discretion, determine to be necessary or advisable, and
(d) the lapse of a reasonable period of time following the date of vesting of
the Stock Units as the Committee may establish from time to time for reasons of
administrative convenience.

15. Restrictions on Sale of Securities. The Shares issued as payment for vested
Stock Units under this Agreement will be registered under U.S. federal
securities laws and will be freely tradable upon receipt. However, a Director’s
subsequent sale of the Shares may be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

 

3



--------------------------------------------------------------------------------

17. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Stock Units have vested). All actions taken
and all interpretations and determinations made by the Committee in good faith
will be final and binding upon the Director, the Company, and all other
interested persons. No member of the Committee will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Agreement.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the Company and the Director on the subjects covered, including
the Director’s right to receive a grant of stock units under Section 8 of the
Plan. The Director is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written agreement
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Director, to comply with Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A prior to the actual payment of Shares pursuant to this award of
Stock Units.

21. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Director expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Director understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.

22. Notice of Governing Law. This award of Stock Units shall be governed by, and
construed in accordance with, the laws of the State of California, without
regard to principles of conflict of laws.

o O o

 

4